DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 15 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 15 recites “the collection system is to recover the incidental powder as reclaim powder comprising the specified ratio”, however according to claim 12, “the specified ratio” is a ratio of new powder to recycle powder. It is unclear how the incidental powder can be recovered as a ratio of new to recycled powder when the incidental powder is neither new nor recycled powder. Examiner is interpreting this claim to mean that the collection system recovers the incidental powder and mixes any recycled/incidental powder with new powder. Correction is required. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over Yoo (WO 2014/039378, made of record on the IDS dated 11/03/2018) modified by Mattes (US 2010/0161102).
Regarding claim 12, Yoo meets the claimed, A three-dimensional (3D) printer (Yoo [0029] describes a three-dimensional printing assembly) comprising: a build platform for the 3D printer to print a 3D object from build material comprising feed powder; (Yoo [0029] describes printing objects from powder material on a platform/plate)) a feed system to provide the feed powder to the build platform, (Yoo [0029] describes a powder layering system.) 
No single embodiment of Yoo meets the claimed, a collection system to recover incidental powder lost from the build platform during printing of the 3D object or wherein the feed system to return the incidental powder to the build platform, however, the embodiment of Yoo [0125]-[0127] meets the claimed, a collection system to recover incidental powder lost from the build platform during printing of the 3D object; (Yoo [0126]-[0127] describe a deduster system (collection system) to recover powder) the incidental powder not having been subjected to fusing or melting energy; (Yoo [0126]-[0127] teaches collecting loose powder that has not been fused “incidental powder” and agglomerate powder “recycle powder”) wherein the feed system is to return the incidental powder to the build platform (Yoo [0127] teaches a powder recovery system that removes loose powder and recycles it back into a feed.)
The courts have held that combining prior art elements according to known methods to yield predictable results would have been obvious to a person of ordinary skill in the art before the filing date, see MPEP §2143.
It would have been obvious to a person of ordinary skill in the art before the filing date to combine the 3D printer of Yoo with the deduster of Yoo [0126] because it is a known method of successfully recovering loose powder and reusing it in the feed, see Yoo [0126]-[0127].
Although Yoo [0025] describes mixing the recovery powders and fresh powder, Yoo does not explicitly teach a ratio and does not meet the claimed, the feed powder having a specified ratio of new powder to recycle powder, the recycle powder having been subjected to fusing or melting energy by the 3D printer
 the feed powder having a specified ratio of new powder to recycle powder, (Mattes [0023] and [0025] teach that waste powder and fresh powder can be mixed in a selected ratio) powder the recycle powder having been subjected to fusing or melting energy by the 3D printer (Mattes [0019] describes the waste powder as powder that has already been exposed to the heat involved in the building process.)
It would have been obvious to a person of ordinary skill in the art before the filing date to combine the 3D printer of Yoo with the ratio of material as described in Mattes in order to control material characteristics, see Mattes [0023].
 Regarding claim 13, Yoo meets the claimed, The 3D printer system of claim 12, wherein the collection system comprises: a storage vessel to recover the incidental powder lost from the build platform; (Yoo [0126]-[0127] teaches a receptacle to hold recovered agglomerates/powder) and a pneumatic conveying system to recover the incidental powder lost from the build platform (Yoo [0127] teaches using pressurized air (pneumatic) to recover the agglomerates/powder.)
Regarding claim 14, modified Yoo meets the claimed, The 3D printer system of claim 12, wherein the 3D printer comprises a build chamber associated with the build platform, (Yoo [0029] teaches sidewalls defining a cavity (build chamber) around the build plate) and wherein the collection system comprises a vacuum system to recover the incidental powder lost from the build platform (Yoo [0127] teaches a vacuum system to recover the agglomerates/powder.)
Regarding claim 15, Yoo meets the claimed, The 3D printer system of claim 14, wherein the collection system is to recover the incidental powder (Yoo [0127] teaches recovering powder) as reclaim powder comprising the specified ratio,(Mattes [0023] describes a ratio of recovered waste powder and new powder) and wherein the feed system is to combine the new powder, the recycle powder, and the reclaim powder to produce the feed powder (Yoo [0025] describes mixing the recovery powders and fresh powder and Yoo [0127] teaches the agglomerated “recycle” or loose powder “incidental” recovered from the harvesting or dedusting systems can be recycled and fed back into a feed supply with virgin material.)
Response to Arguments
In response to the amendments filed 11/10/2021, the objections to claims 12 and 15 have been withdrawn. The previous rejections under 35 USC 112(b) to claims 14-15 have been withdrawn. However, in light of the amendments, a new rejection under 35 USC 112(b) has been made to claim 15, see above. 
Applicant's arguments filed 11/10/2021 have been fully considered but they are not persuasive. Applicant argues that the cited references do not teach recycled/incidental powder as claimed. Examiner disagrees and notes that both Yoo and Mattes describe agglomerated or powder that has been exposed to heat and Yoo describes loose powder that has not been fused.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICTORIA BARTLETT whose telephone number is (571)272-4953.  The examiner can normally be reached on Monday - Friday 8:00 am-5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Zhao can be reached on 571-270-5343.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 






/V.B./            Examiner, Art Unit 1744           

/MICHAEL M. ROBINSON/            Primary Examiner, Art Unit 1744